DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5,12-17 and 21-23, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanamoto et al. (2017/0272258).
As per claims 1 and 13, Tanamoto discloses in figure 5 a random code generator, comprising: a power source (48); a sensing circuit (47);  a first memory cell (41), wherein a first terminal (from Q46) of the first memory cell is connected with the power source, and a second terminal (from 45) of the first memory cell is connected with a bit line and the sensing circuit, and a third terminal (gate of G46) of the first memory cell is connected with a first word line; and a second memory cell (42), wherein 
As per claims 2 and 14, Tanamoto discloses in paragraph [0053] the random code generator as claimed in claim 1, wherein the supplying voltage reduces (terminated) when a resistance of the first memory cell or a resistance of the second memory cell reduces.  
 As per claims 5 and 21, Tanamoto discloses in figure 11 the power source is a fixed current source (401).  
As per claims 12 and 22, Tanamoto discloses in paragraphs [0026] and [0029] the first memory cell and the second memory cell are selected from a group consisting of metal oxide semiconductor(MOS) capacitor, resistive random-access memory (ReRAM), phase-change random access memory(PCRAM), magnetoresistive random-access memory(MRAM) and any Non-volatile memory (NVM).  
 	As per claims 15-16, Tanamoto discloses in figure 6, a third, fourth, fifth and  sixth memory cells,
 As per claim 17, Tanamoto clearly discloses in figure 5 the first memory cell comprises a first resistive element and a first select transistor and the second memory cell comprises a second resistive element and a second select transistor, wherein a first terminal of the first resistive element is connected with the first bit line, a first 
 As per claim 23, Tanamoto discloses in figures 7 and 11 if a current generated by a memory cell exceeds a threshold value (the current value generated by a memory cell having greater current at the time dielectric breakdown (205)), the sense amplifier verifying that the enrollment is completed (206), see paragraphs [0059]-[0062] and [0091]-[0094].

Claims 3-4,6-11,18-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (2017/0272258).
 	As per claims 3-4 and 19-20, it is noted that Tanamoto does not disclose the power source is a charge pump circuit with a capacitor, and the charge pump circuit provides a specified number of charges to the capacitor, so that the capacitor provides the supplying voltage.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because 
As claim 6, it is further noted that Tanamoto does not specifically disclose the sensing circuit comprises a first sense amplifier and a second sense amplifier.  However, Tanamoto discloses in paragraph [0054] the sensing circuit (47) is a sense amplifier. Therefore, it would have been obvious to a person of ordinary skill in the art to provide the sensing circuit a first sense amplifier and a second sense amplifier to applify its inputs from the first and second memory cells, respectively.
As per claim 7, Tanamoto discloses in figure 5 the first memory cell and the second memory cell have the same structure, and the first memory cell comprises a resistive element (45) and a select transistor (Q46), wherein a first terminal of the resistive element is connected with the first sense amplifier, a first drain/source terminal of the select transistor is connected with a second terminal of the resistive element, a second drain/source terminal of the select transistor is connected with the power source, and a gate terminal of the select transistor receives an on voltage (H).  
 	As per claims 8 and 18, it would have been an obvious modification to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a capacitive element for the memory cell in Tanamoto, because capacitive element is also subjected to dielectric breakdown relied by Tanamoto (see paragraph [0056]), and the use of capacitive element for memory cell is well-known in the art.   
As per claim 9, Tanamoto discloses in figures 7 and 11 if a current generated by a memory cell exceeds a threshold value (the current value generated by a memory cell having greater current at the time dielectric breakdown (205)), the sense amplifier 
As claims 10 and 24, Tanamoto equivalently discloses in paragraphs [0054] and [0077]   the power source providing a read voltage during a read operation, so that the first sense amplifier receives a first read current and the second sense amplifier receives a second read current; if the first read current is higher than the second read current, determining a first storage state as one bit of a random code; and if the first read current is lower than the second read current, determining a second storage state as one bit of the random code.  
As claims 11 and 25, Tanamoto equivalently discloses in paragraph [0054] and [0077]  the power source providing a read voltage during a read operation, so that the first sense amplifier receives a first read current and the second sense amplifier receives a second read current; if the first sense amplifier verifies that the first memory cell is in a low resistance state, determining a first storage state as one bit of a random code;  and if the first sense amplifier verifies that the first memory cell is in a high resistance state, determining a second storage state as one bit of the random code. 

The prior art made of record and not relied upon disclosing memory cells with capacitive elements and charge pump circuit with a capacitor as a power source for a memory device for generating random code, is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182